DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 10/28/2021 where claims 1 – 30 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 03/07/2022 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 10/28/2021. These drawing are acceptable.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 9, 10,  14, 15, 16, 17, 23, 25 and 30  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US pub: 20200136884 A1) hereinafter Park and

As to claim 1. Park teaches a method for wireless communication by a wireless communication device comprising: receiving, over a wireless channel, a physical layer convergence protocol (PLCP) protocol data unit (PPDU) including a physical layer (PHY) preamble followed by a data portion; ([0066][0137] Fig. 21,  The HE or EHT frame may be a physical layer  Convergence Procedure PLCP Protocol Data Unit PPDU, PPDU includes physical layer preamble, followed by data portion);
and selectively terminating the reception of the PPDU based on a reserved bit in the PHY preamble    ([0117] [0126][0128] Fig. 13, HE STAs (e.g., legacy STA 506) are configured to receive  an EHT PPDU (physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU)  including   HE SIGA/common SIG 1310 reserved bit  1322, when reserved bit set to 0 (non- reserved bit   value) i.e., different than known value bit 1,  will behave as follows: It will process the PPDU as an HE PPDU, detect PPDU type (SU/MU/TB), and start detecting HE-SIGA, if  HE-SIGA CRC is valid, it looks at the reserved bit , the HE STA sees that it is set to reserved bit is set to 0 and therefore the PPDU is not an HE PPDU then the HE STA then stops reception; i.e., terminate reception of PPDU after seeing reserved bit is 0/selectively) 
having a value that is different than a known value associated with the reserved bit. ([0126][0127] when reserved bit set to 0 (non- reserved bit   value) i.e., different than known value bit 1,  will behave as follows: It will process the PPDU as an HE PPDU, detect PPDU type (SU/MU/TB), and start detecting HE-SIGA, if  HE-SIGA CRC is valid, it looks at the reserved bit , the HE STA sees that it is set to reserved bit is set to 0 and therefore the PPDU is not an HE PPDU then the HE STA then stops reception i.e., selective termination of reception)
Claim 14, 15, 30  is/are interpreted and rejected for the same reasons as set forth in claim 1. 

As to claim 2 Park teaches, wherein the PHY preamble includes a legacy short training field (L-STF), a legacy long training field (L-LTF), a legacy signal field (L-SIG), a repeat of L-SIG (RL-SIG) that immediately follows L-SIG, and a universal signal field (U- SIG) that immediately follows RL-SIG and carries information for interpreting one or more subsequent fields of the PHY preamble. ([0115] [0117] Fig. 12, Fig. 13, PPDU 1300, preamble  includes one or more of L-STF 1302, L-LTF 1304, L-SIG 1306, RL-SIG 1308, immediately after L-SIG, ) and 
a universal signal field (U- SIG) that immediately follows RL-SIG and carries information for interpreting one or more subsequent fields of the PHY preamble ([0106][0107] Fig. 8, Fig. 9,  U-SIG 910, immediately after RL-SIG; common SIG subfield 810 or U-SIG  910 is encoded together with the amendment specific SIG field (e.g., AD SIG 812 or EHT SIG 912) but some of the common SIG subfield 810 or U-SIG  910 subfield, e.g. one or more of the following subfields may have a fixed bit index but other subfields may have a non-fixed bit index: amendment type 1002, PPDU type 1004, BSS color 1006, TXOP 1008, and/or UL/DL flag 1010 i.e., interpret other fields in preamble).
Claim 16  is/are interpreted and rejected for the same reasons as set forth in claim 2. 

As to claim 3  Park teaches , wherein the selective terminating of the reception of the PPDU comprises: terminating the reception of the PPDU based on a location of the reserved bit in the PHY preamble.  ([0117] Fig. 13, the reserved bit located in a common field (1310)/located,  included in a non-legacy signal field that follows U-SIG in the PHY preamble, where the common field includes one or more version-dependent fields)
As to claim 9 Park teaches  wherein the selective terminating of the reception of the PPDU comprises: continuing the reception of the PPDU based on a location of the reserved bit in the PHY preamble.  ([0126][0127] Fig. 13, HE STAs (e.g., legacy STA 506) are configured to receive  an EHT PPDU, HE SIGA/common SIG 1310 includes reserved bit  1322, when reserved bit set to 0 (non- reserved bit   value) then the HE STA then stops reception; i.e., terminate reception of PPDU after seeing reserved bit is 0/selectively)  and the same bit location and with the reserved  bit set to 1 (non-reserved  bit value)) behaves as follows: the EHT STA 504 and/or EHT AP 502 processes the PPDU as an HE PPDU)

As to claim 10. Park teaches  wherein the reserved bit is located in a common field included in a non-legacy signal field that follows U-SIG in the PHY preamble, the common field including one or more version-dependent fields.  ([0117] [0137] Fig. 13,Fig. 21,  reserved bit  located  common SIGA (1310) ; U-SIG 2110 includes version dependent fields)
As to claim 23. Park teaches wherein the subfield is a number of non-legacy long training field (LTF) symbols subfield of a common field included in a non-legacy signal field that follows U-SIG in the PHY preamble, the number of non-legacy LTF symbols subfield carrying information indicating a number of non-legacy LTF symbols in the PPDU following the non-legacy signal field.  ([0115] Fig. 12,  a PPDU 1200, in accordance with some embodiments. Illustrated in FIG. 12 is L-STF 1202, L-LTF 1204, L-SIG 1205, RL-SIG 1206, EHT-SIGA1 1207, EHT-SIGA2 1208, EHT-SIGA3 1210, EHT-SIGA4 1212, EHT-SIGB 1214, EHT-STF 1216, EHT-LTF 1218, PSDU 1220, PE 1222, legacy preamble 1224, EHT preamble 1226, and 20 MHz 2028.1 through 20 MHz 2028.4. L-STF 1202, L-LTF 1204, L-SIG 1205, and RL-SIG 1206 are the same or similar as L-STF 802, 902, L-LTF 804, 904, L-SIG 806, 906, and RL-SIG 808, 908, respectively)
As to claim 17 Park teaches, wherein the selective terminating of the reception of the PPDU comprises: terminating the reception of the PPDU based on a type of information carried in the subfield.   ([0117] [0126] Fig. 13, the reserved bit located in a common field (1310)/located,  included in a non-legacy signal field that follows U-SIG in the PHY preamble; reserved bit value 0, then stop reception)
Claim 25  is/are interpreted and rejected for the same reasons as set forth in claim 17. 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and  further in view of  Bharadwaj et al.(US 20170181136 A1) hereinafter Bharadwaj 

As to claim 4 Park teaches wherein the reserved bit is located immediately after a punctured channel indication subfield of U-SIG, .([0117] Fig. 13, the reserved bit located in a common field (1310)/located,  included in a non-legacy signal field that follows U-SIG in the PHY preamble, where the common field includes one or more version-dependent fields)
Park does not teach the punctured channel indication subfield carrying information indicating whether puncturing is performed on one or more subchannels of the wireless channel.   
Bharadwaj teaches the punctured channel indication subfield carrying information indicating whether puncturing is performed on one or more subchannels of the wireless channel ([0146][0180 Fig. 13A, Fig. 14A,  an RU allocation bit sequence may be used to indicate that a 20 MHz channel is punctured, an additional entry in an RU allocation table, for example using an otherwise reserved entry in the RU allocation table; , each of the two reserved bits for a HE SU PPDU and HE extended range SU PPDU “Reserved” field B25 shown in HE-SIG-A field contents 1702 )
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Bharadwaj with the teaching of Park  because Bharadwaj teaches that  2 bits in the SIG-A field may allow for the indication of 4 possible combinations of punctured channels. (Bharadwaj [0145])
Claim 19  is/are interpreted and rejected for the same reasons as set forth in claim 4. 

Claims 5, 6, 7, 18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and  further in view of  Son et al.( US Pub 20210212035 A1) hereinafter Son

As to claim 5 Park does not teach wherein the reserved bit is located immediately after a PPDU type and compression mode subfield of U-SIG, the PPDU type and compression mode subfield carrying information indicating a format of the PPDU.  
Son teaches wherein the reserved bit is located immediately after a PPDU type and compression mode subfield of U-SIG, the PPDU type and compression mode subfield carrying information indicating a format of the PPDU .  ([0213][0214] Fig. 21b, a PPDU  type specific field when a PPDU type field of a VD field indicates a MU/SU PPD, an EHT-SIG compression field indicates whether an EHT-RU allocation field of U-SIG, which indicates configurations of resource units constituting the total bandwidth via which PPDU is transmitted, from among EHT-SIG fields is compressed (omitted), and 1 bit or 2 bits are allocated)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Son  with the teaching of Park  because Son teaches signaling BW field in U-SIG would provide  improvement of signaling efficiency. (Son [0211])

Claim 20  is/are interpreted and rejected for the same reasons as set forth in claim 5. 

As to claim 6 Park teaches wherein U-SIG includes a plurality of version- independent fields followed by a plurality of version-dependent fields, ([0108] [0109] U-sig includes version independent and version dependent fields)
Park does not teach the reserved bit being located after the plurality of version-independent fields and before the plurality of version- dependent fields
Son teaches the reserved bit being located after the plurality of version-independent fields and before the plurality of version- dependent fields. ( [0110]  FIG. 7(e), a universal SIG (U-SIG) field continues to exist in an EHT PPDU and a WLAN PPDU of a subsequent generation, U-SIG in 52 bits, 43 bits excluding 9 bits for CRC/Tail are largely divided into a version independent (VI) field and a version dependent (VD) field, VI field includes PHY version, UL/DL, BSS color, TXOP, and reserved fields)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Son  with the teaching of Park  because Son teaches signaling BW field in U-SIG would provide  improvement of signaling efficiency. (Son [0211])

As to claim 7 Park teaches wherein the reserved bit is located in a user field of a non-legacy signal field that follows U-SIG in the PHY preamble, ( [0115] [0117] Fig. 9, Fig. 13, the reserved bit located in a common field (1310)/located,  included in a non-legacy signal field that follows U-SIG in the PHY preamble, where the common field includes one or more version-dependent fields)
Park does not teach the user field including an association identifier (AID) subfield.  
Son teaches the user field including an association identifier (AID) subfield.  ([0126] Fig.(c) EHT MU PPDU may transfer, to STAs,  AID  information of a transmitter and/or a receiver of the PPDU transmitted via a user specific field of EHT-SIG-B)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Son  with the teaching of Park  because Son teaches signaling BW field in U-SIG would provide  improvement of signaling efficiency. (Son [0211])

As to claim 18. Park does not teach  wherein the subfield is a PPDU bandwidth subfield of U-SIG that carries information indicating a bandwidth of the wireless channel.  
Son teaches wherein the subfield is a PPDU bandwidth subfield of U-SIG that carries information indicating a bandwidth of the wireless channel.  
 ([0137] Fig. 12,  a BW indicator indicating a (maximum) bandwidth for transmission of the PPDU may be transmitted via a bandwidth field of U-SIG)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Son  with the teaching of Park  because Son teaches signaling BW field in U-SIG would provide  improvement of signaling efficiency. (Son [0211])

Claims 8,  22, 24, 26, 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and  further in view of  Li  et al.(US Pub 20200221292 A1) hereinafter Li

As to claim  8 Park does not teach wherein the reception of the PPDU is terminated based on the AID subfield being set to an AID value assigned to the wireless communication device.  
Li teaches wherein the reception of the PPDU is terminated based on the AID subfield being set to an AID value assigned to the wireless communication device.  ([0040] a  device that receives a preamble  of a MU PPDU  decide based on the AID values whether it receives an RU of the MU PPDU or stops receiving the MU PPDU and is available to synchronize with a preamble of other PPDU)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Li with the teaching of Park  because Li teaches  a device receiving MU PPDUs that contain AID value allocating an RU for transmission of Probe Responses or FILS Discovery frames in the MU PPDU would allow to associate with BSSs. (Li [0040])
As to claim 21 Park teaches  wherein the subfield is included in a user field of a non-legacy signal field that follows U-SIG in the PHY preamble, ([0117] [0126] Fig. 13, the reserved bit located in a common field (1310)/located in PHY preamble, included in a non-legacy signal field that follows U-SIG in the PHY preamble; reserved bit value 0, then stop reception)
Park does not teach the reception of the PPDU being terminated based on an AID subfield of the user field being set to an AID value assigned to the wireless communication device.  ([0040] a  device that receives a preamble  of a MU PPDU  decide based on the AID values whether it receives an RU of the MU PPDU or stops receiving the MU PPDU and is available to synchronize with a preamble of other PPDU)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Li with the teaching of Park  because Li teaches  a device receiving MU PPDUs that contain AID value allocating an RU for transmission of Probe Responses or FILS Discovery frames in the MU PPDU would allow to associate with BSSs. (Li [0040])
Claim 28  is/are interpreted and rejected for the same reasons as set forth in claim 21. 
As to claim 22 the combination of Park and Li specifically Li  teaches wherein the subfield is a spatial configuration subfield that carries information indicating a number of spatial streams allocated for a user associated with the user field.  ([0040] [0072] Fig. 3B, the electronic device receives an allocated  single RU that has AID value in HE MU preamble  323, which the electronic device is receiving, RUs specified in spatial streams as in MU MIMO or in frequency as in OFDMA transmissions)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Li with the teaching of Park  because Li teaches  a device receiving MU PPDUs that contain AID value allocating an RU for transmission of Probe Responses or FILS Discovery frames in the MU PPDU would allow to associate with BSSs. (Li [0040])
Claim 29  is/are interpreted and rejected for the same reasons as set forth in claim 22. 

As to claim 24 Park teaches wherein the subfield is a resource unit (RU) allocation subfield of a common field included in a non-legacy signal field that follows U- SIG in the PHY preamble, ([0106] FIG. 9  a PPDU 900 with a universal SIG field (U-SIG) 910, in accordance with some embodiments,  comprises one or more of L-STF 902, L-LTF 904, L-SIG 906, RL-SIG 908, U SIG 910, EHT SIG 912, EHT-STF 914, EHT-LTF 916, data field carrying one or more PSDUs (data 918), and PE 920;  U-SIG 910 includes common portion 922 and EHT portion 924, in accordance with some embodiments)
Park does not teach . the RU allocation subfield carrying information indicating an allocation of RUs for one or more users associated with the user specific field.  
Li teaches the RU allocation subfield carrying information indicating an allocation of RUs for one or more users associated with the user specific field.  ([0040] if an electronic device has transmitted an association request, the electronic device may only receive MU PPDUs that contain AID value allocating an RU for transmission of association response.
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Li with the teaching of Park  because Li teaches  a device receiving MU PPDUs that contain AID value allocating an RU for transmission of Probe Responses or FILS Discovery frames in the MU PPDU would allow to associate with BSSs. (Li [0040])
Claim 26  is/are interpreted and rejected for the same reasons as set forth in claim 24. 

Claims 11-13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and  further in view of  Lou  et al.( US 20180048427 A1) hereinafter Lou

As to claim 11 Park does not teaches wherein the reserved bit is located immediately after one of the one or more version-dependent fields.  
Lou teaches wherein the reserved bit is located immediately after one of the one or more version-dependent fields.  ([0079] Fig. 2, Fig. 3, reserved bit  field 324 is after bandwidth field  322 in VHT-SIGA 212, in  VHT-SIG-A field defined in 802.11 ac, version dependent)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lou with the teaching of Park  because Lou  teaches that  IEEE 802.11ac version  support communications using the entire available bandwidth for a particular resource allocation thereby enabling more efficient utilization of spectral resources. (Lou [0076])
As to claim 12 Park teaches  wherein the reserved bit is located in a user field of a non-legacy signal field that follows U-SIG in the PHY preamble, ([0117] [0137] Fig. 13,Fig. 21,  reserved bit  located  common SIGA (1310) ; U-SIG)
Park does not teach 
the user field including an AID subfield.  ([0082] Fig. 6, PAID is set based on the table and be derived from the 48-bit BSSID and the 16-bit AID  of the STA)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lou with the teaching of Park  because Lou  teaches that  IEEE 802.11ac version  support communications using the entire available bandwidth for a particular resource allocation thereby enabling more efficient utilization of spectral resources. (Lou [0076])
As to claim 13 the combination of Park and Lou specifically Lou teaches, wherein the reception of the PPDU is continued based on the AID subfield being set to an AID value not assigned to the wireless communication device.  ([0116] STA  obtain multiple AIDs, , which may be the potential receiver of the transmission,  compare the received AIDs  with the group ID, if all AIDs corresponding to the users are identified by the group ID, the AP may then accurately determine it may be the receiver of the transmission, and STA continue to decode the HE preamble and HE-SIG-B field on all the sub-channels of PPDU)
 therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lou with the teaching of Park  because Lou  teaches that  IEEE 802.11ac version  support communications using the entire available bandwidth for a particular resource allocation thereby enabling more efficient utilization of spectral resources. (Lou [0076])
Claims 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and  further in view of  Kim et al.( US Pub 20170311289 A1) hereinafter Kim

As to claim 27 Park does not teach wherein a pattern of bits in the RU allocation subfield indicates a number of user fields in the user specific field that are associated with the RU allocation subfield.  
Kim teaches wherein a pattern of bits in the RU allocation subfield indicates a number of user fields in the user specific field that are associated with the RU allocation subfield.  ([0113] the UL MU/multi-user,  scheduling information of trigger frame (first UL MU scheduling information) includes 7 bits indicating allocated RU in unit of 26-tone RU, 52-tone RU, 106-tone RU, 242-tone RU, 484-tone RU and 996-tone RU in 80 MHz, and indicates the allocated RU in 80+80 MHz)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Park  because Kim teaches  that transmitting scheduling information would allow to plurality of STAs to perform UL data transmissions. (Kim [0057])

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413